IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF DISCIPLINE OF                           No. 85118
                 DERRICK S. PENNEY, BAR NO. 8606



                                                                               OCT 1 0 202
                                                                            EL
                                                                          CLE
                                                                          BY
                                           ORDER OF SUSPENSION                   EF   EPuTy CAEN(



                            This is an automatic review of a Southern N vada Disciplinary
                Board hearing panel's recommendation that this court approve, pursuant
                to SCR 113(1), a conditional guilty plea agreement in exchange for a stated
                form of discipline for attorney Derrick S. Penney. Under this agreement,
                Penney    admitted    to    violating   RPC   1.3   (diligence);      RPC      1.4(a)

                (communication); RPC 1.15(a), (c) (safekeeping property); and RPC 8.1
                (disciplinary matters). He agreed to a six-month-and-one-day suspension,
                to run concurrent to his six-month suspension in In re Discipline of Penney,
                No. 84201, 2022 WL 1302176 (Nev. Apr. 29, 2022) (Order of Suspension), to
                submit to binding fee arbitration as to one client, and to the payment of
                costs.
                            Penney admitted to the facts and violations as part of his guilty
                plea agreement. Thus, the record establishes that Penney violated the
                above-listed rules by failing to diligently litigate his client's postconviction
                actions in both federal and state court, by failing to communicate with the
                client, and by not placing the client's attorney fees deposit into his trust
                account. He also did not provide the information requested by the State Bar
                during its investigation. The issue for this court is whether the agreed-upon
                discipline is sufficient to protect the public, the courts, and the legal
                profession. See State Bar of Neu. v. Claiborne, 104 Nev. 115, 213, 756 P.2d
SUPREME COURT
       OF
     NEVADA
                                                                                 27- 307/3
(0) 1947A
                     464, 527-28 (1988) (explaining the purpose of attorney discipline).         In

                     determining the appropriate discipline, we weigh four factors: "the duty
                     violated, the lawyer's mental state, the potential or actual injury caused by
                     the lawyer's misconduct, and the existence of aggravating or mitigating
                     factors." In re Discipline of Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067,
                     1077 (2008).
                                 Penney admitted to knowingly engaging in conduct that
                     violated duties owed to his client, who was harmed by the delay in the
                     handling of his case. Penney's actions also violated duties owed to the legal
                     profession and legal system, with minor injury resulting from his failure to
                     fully participate in the Bar's investigation. The baseline sanction before
                     considering aggravating or mitigating factors is suspension. See Standards
                     for Imposing Lawyer Sanctions, Compendium of Professional Responsibility
                     Rules and Standards, Standard 4.42 (Am. Bar Ass'n 2018) (providing that
                     suspension is appropriate when "a lawyer knowingly fails to perform
                     services for a client and causes serious or potentially serious injury to a
                     client"); Standard 4.12 (providing that suspension is appropriate when "a
                     lawyer knows or should know he is dealing improperly with client property
                     and causes injury or potential injury to a cliene), and Standard 7.2
                     (Suspension is generally appropriate when a lawyer knowingly engages in
                     conduct that is a violation of a duty owed as a professional and causes injury
                     or potential injury to a client, the public, or the legal system."). The record
                     supports the panel's finding of three aggravating factors (prior disciplinary
                     offenses, multiple offenses, and substantial experience in the practice of
                     law) and two mitigating factors (cooperative attitude             toward   the

                     proceedings and substantial recent personal life changes). Considering all
                     four factors, we conclude that the agreed-upon discipline is appropriate.

SUPREME COUFFr
       OF
     NEVADA

                                                           2
)(» 1)47A 441SiNa,
                              Accordingly, we hereby suspend attorney Derrick S. Penney
                from the practice of law for six months and one day, to run concurrently
                with his suspension in Docket No. 84201.      Penney shall also submit to
                binding fee dispute arbitration regarding his client's deposit.     Finally,

                Penney shall pay the costs of the disciplinary proceedings, including $2,500
                under SCR 120, within 30 days from the date of this order. The parties
                shall comply with SCR 115 and SCR 121.1.
                              It is so ORDERED.'



                                                                ,   C.J.
                                         Parraguirre


                                           J.               A-t_ct-c7                 J.
                Hardesty                                   Stiglich




                Cadish
                      Cae,,Y              , J.
                                                           Pickering




                                         Herndon


                cc:    Chair, Southern Nevada Disciplinary Board
                       Derrick S. Penney
                       Bar Counsel, State Bar of Nevada
                       Executive Director, State Bar of Nevada
                       Admissions Office, U.S. Supreme Court




                       1The Honorable Abbi Silver having retired, this matter was decided
                by a six-justice court.
SUPREME COURT
        OF
     NEVADA
                                                       3
(o) 19,0A